Case: 18-11074      Document: 00514951945         Page: 1    Date Filed: 05/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 18-11074                                 FILED
                                  Summary Calendar                           May 10, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOSE ISIDRO JIMENEZ,

                                                 Plaintiff-Appellant

v.

FEDERAL BUREAU OF PRISONS; FNU WALLER, Unit Manager; FNU
GARZA, Counselor, JOHN DOE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-473


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jose Isidro Jimenez, federal prisoner # 68902-179, appeals the dismissal
of his pro se complaint for failure to state a claim. Jimenez argues that the
district court erred in sua sponte dismissing his complaint under 28 U.S.C.
§ 1915A(b)(1) without providing him an opportunity to amend. He contends
that the district court improperly found that he failed to allege an injury and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11074     Document: 00514951945      Page: 2    Date Filed: 05/10/2019


                                  No. 18-11074

failed to state a cause of action. He asserts that he stated claims of deliberate
indifference, failure to protect, and failure to train and supervise.
      We review de novo the dismissal of Jimenez’s complaint. See Green v.
Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). The district court shall dismiss a
complaint in which a prisoner seeks redress from a governmental entity or
officer or an employee of a governmental entity if the complaint fails to state a
claim upon which relief may be granted. § 1915A(b)(1). Before a district court
dismisses a pro se complaint, though, the plaintiff generally is to be given
notice of the perceived inadequacy of the complaint and an opportunity to
respond and correct any deficiencies. Brown v. Taylor, 829 F.3d 365, 370 (5th
Cir. 2016); Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).
      In the present case, the district court dismissed Jimenez’s complaint
without first alerting him to any deficiencies in the pleading or affording him
the opportunity to amend it or to dispute the characterization that it was
insufficient. See Brown, 829 F.3d at 370. The record also suggests that the
district court failed to review the complaint’s claims for deliberate indifference,
failure to protect, and failure to train and supervise under the Federal Tort
Claims Act, federal and state tort law, and Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).
      Accordingly, we VACATE the district court’s order dismissing the
complaint with prejudice and REMAND for further proceedings. We express
no opinion on the merits of Jimenez’s complaint.




                                        2